ACCEPTED
                                                                                        03-14-00579-CR
                                                                                                3642299
                                                                               THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    1/5/2015 1:49:03 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00579-CR

PERRY LEE PENNING,                     §         IN THE THIRD COURTFILED IN
                                                               3rd COURT OF APPEALS
         Appellant                     §                           AUSTIN, TEXAS
vs.                                    §         OF APPEALS AT1/5/2015 1:49:03 AM
                                       §                         JEFFREY D. KYLE
THE STATE OF TEXAS,                    §         AUSTIN, TEXAS        Clerk
         Appellee                      §


                SECOND MOTION FOR EXTENSION OF TIME

                         TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Comes Now, Appellant, Perry Lee Penning, and files this Motion for

Extension of Time to File Appellant’s Brief, pursuant to T.R.A.P. Rule 38.6(d),

and would show:

                                           I.

      Appellant’s brief was due on January 2, 2015. Appellant requests an

extension of twenty-eight (28) days to file his brief. One previous extension of

time has been granted.

                                           II.

      The facts relied on to reasonably explain the need for this extension are:

      1. Unexpected absence of support staff;

      2. Personal illness;




                                           1
       3. Reduction of hours at U.T. Law Library where the undersigned conducts

           much of her legal research on nights and weekends; and

       4. This extension is necessary in order to provide effective assistance of

           counsel to Appellant.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant an extension of twenty-eight (28) days, until January 30, 2015, in which to

file his brief.

                                       Respectfully submitted,


                                       /s/ Connie J. Kelley
                                       Connie J. Kelley
                                       Attorney for Defendant on Appeal
                                       1108 Lavaca, #110-221
                                       Austin, TX 78701
                                       (512)445-4504
                                       (512)478-2318 (fax)
                                       warrentucker@grandecom.net
                                       State Bar No. 11199600




                                          2
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served on

Rosemary Lehmberg, Travis County District Attorney, at P.O. Box 1748, Austin,

Texas 78767 by regular mail on this 2nd day of January, 2015.

                                      /s/ Connie J. Kelley
                                      Connie J. Kelley


                       CERTIFICATE OF COMPLIANCE

      This is to certify that the foregoing document is in 14 point font. The word

count is 159 words, which is in compliance with T.R.A.P. Rule 9.4.


                                      /s/ Connie J. Kelley
                                      Connie J. Kelley




                                         3